EXHIBIT 10.33

 

PLAINS EXPLORATION & PRODUCTION COMPANY

2002 STOCK INCENTIVE PLAN

FORM RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (the “Agreement”), made as of the
             day of             , 2003 (the “Grant Date”) by and between Plains
Exploration & Production Company (the “Company”), and              (the
“Grantee”), evidences the grant by the Company of restricted stock units
(“Restricted Stock Units” or “Award”) to the Grantee on such date and the
Grantee’s acceptance of the Award in accordance with the provisions of the
Plains Exploration & Production Company 2002 Stock Incentive Plan, as amended or
restated from time to time (the “Plan”). The Company and the Grantee agree as
follows:

 

1. Basis for Award. This Award is made in accordance with Section 10 of the
Plan. The Grantee hereby receives as of the date hereof an Award of Restricted
Stock Units pursuant to the terms of this Agreement (the “Grant”).

 

2. Stock Awarded.

 

(a) The Company hereby awards to the Grantee, in the aggregate,            
Restricted Stock Units.

 

(b) The Company shall in accordance with the Plan establish and maintain a
Restricted Stock Unit Account for the Grantee, and such account shall be
credited for the number of Restricted Stock Units granted to the Grantee. The
Restricted Stock Unit Account shall be credited for any securities or other
property (including regular cash dividends) distributed to the Company in
respect of its Shares. Any such property shall be subject to the same vesting
schedule as the Restricted Stock Units to which they relate.

 

(c) Until the Restricted Stock Units awarded to the Grantee shall have vested,
the Restricted Stock Units and any related securities, cash dividends or other
property nominally credited to a Restricted Stock Unit Account shall not be
sold, transferred, or otherwise disposed of and shall not be pledged or
otherwise hypothecated.

 

3. Vesting. The Restricted Stock Units covered by this Agreement shall vest
            % on the              anniversary of the Grant Date, and
            % on each of the              anniversaries thereafter, provided
that, the Grantee is still employed by the Company (or any Parent or Subsidiary)
on such vesting date. The Restricted Stock Units shall immediately vest prior to
the              year anniversary of the Grant Date with respect to 100% of the
Restricted Stock Units covered by this Agreement upon the occurrence of any of
the following events: (a) the Grantee’s death, separation from employment due to
Disability, termination of employment by the Company without Cause, or
termination of employment by the Grantee for Good Reason provided that the
Grantee’s employment agreement with the Company provides for a termination of
employment by the Grantee for Good Reason (as defined in such employment
agreement), or (b) a Change in Control of the Company. If the Grantee ceases to
be employed by the Company (or any Parent or Subsidiary) for any other reason at
any time prior to the lapse of restrictions,

 



--------------------------------------------------------------------------------

the unvested Restricted Stock Units shall automatically be forfeited upon such
cessation of employment.

 

4. Payment. As soon as practicable after the vesting date, payment shall be made
in cash, Shares, or other property in the full discretion of the Committee. If
payment is in Shares, the Committee shall cause a stock certificate to be
delivered to the Grantee with respect to such Shares free of all restrictions
hereunder, except for applicable federal securities laws restrictions. Any
securities, cash dividends or other property credited to the Restricted Stock
Unit Account other than Restricted Stock Units shall be paid in kind, or, in the
discretion of the Committee, in cash.

 

5. Compliance with Laws and Regulations. The issuance of Shares upon vesting of
the Restricted Stock Units shall be subject to compliance by the Company and the
Grantee with all applicable requirements of securities laws, other applicable
laws and regulations of any stock exchange on which the Shares may be listed at
the time of such issuance or transfer. The Grantee understands that the Company
is under no obligation to register or qualify the Shares with the Securities and
Exchange Commission (“SEC”), any state securities commission or any stock
exchange to effect such compliance.

 

6. Tax Withholding. The Grantee agrees that no later than the date as of which
the Restricted Stock Units vest, the Grantee shall pay to the Company (in cash
or to the extent permitted by the Committee, Shares held by the Grantee whose
Fair Market Value on the day preceding the date the Restricted Stock Units vests
is equal to the amount of the Grantee’s tax withholding liability) any federal,
state or local taxes of any kind required by law to be withheld, if any, with
respect to the Restricted Stock Units for which the restrictions shall lapse.
Alternatively, the Company or its Affiliates shall, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to the
Grantee (including payments due when the Restricted Stock Units vest) any
federal, state or local taxes of any kind required by law to be withheld with
respect to the shares of Restricted Stock Units.

 

7. Nontransferability. This Award is not transferable.

 

8. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any of its affiliates to terminate the Grantee’s employment at any time, in
the absence of a specific written agreement to the contrary.

 

9. Representations and Warranties of Grantee. The Grantee represents and
warrants to the Company that:

 

(a) Agrees to Terms of the Plan. The Grantee has received a copy of the Plan and
has read and understands the terms of the Plan and this Agreement, and agrees to
be bound by their terms and conditions. The Grantee acknowledges that there may
be adverse tax consequences upon the vesting of Restricted Stock Units or
thereafter if the Award is paid in Shares and the Grantee later disposes of the
Shares, and that the Grantee should consult a tax adviser prior to such time.

 

2



--------------------------------------------------------------------------------

 

(b) Cooperation. The Grantee agrees to sign such additional documentation as may
reasonably be required from time to time by the Company.

 

10. Adjustment Upon Changes in Capitalization. In the event of a Change in
Capitalization, the Committee may make appropriate adjustments to the number and
class of shares relating to the Restricted Stock Units as it deems appropriate,
in its sole discretion, to preserve the value of this Award. The Committee’s
adjustment shall be made in accordance with the provisions of Section 14 of the
Plan and shall be effective and final, binding and conclusive for all purposes
of the Plan and this Agreement.

 

11. Governing Law; Modification. This Agreement shall be governed by the laws of
the State of Delaware without regard to the conflict of law principles. The
Agreement may not be modified except in writing signed by both parties.

 

12. Defined Terms. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms used but not defined herein have
the definitions as provided in the Plan. The terms and provisions of the Plan
are incorporated herein by reference, and the Grantee hereby acknowledges
receiving a copy of the Plan. In the event of a conflict or inconsistency
between the discretionary terms and provisions of the Plan and the provisions of
this Agreement, the Plan shall govern and control.

 

13. Miscellaneous. The masculine pronoun shall be deemed to include the
feminine, and the singular number shall be deemed to include the plural unless a
different meaning is plainly required by the context.

 

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.

 

PLAINS EXPLORATION & PRODUCTION COMPANY

By:

       

--------------------------------------------------------------------------------

Name:

Title:

 

GRANTEE

By:

       

--------------------------------------------------------------------------------

 

4